UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6979


ELIJAH JENKINS,

                  Petitioner – Appellant,

             v.

THEODIS BECK,

                  Respondent – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:07-cv-00478-TDS-WWD)


Submitted:    June 22, 2009                 Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elijah Jenkins, Appellant Pro Se.  Clarence Joe DelForge, III,
Mary Carla Hollis, Assistant Attorneys General, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elijah Jenkins seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)     (2006).         A    prisoner    satisfies     this

standard   by    demonstrating        that   reasonable       jurists   would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                        Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).       We have independently reviewed the record and

conclude      that   Jenkins    has    not     made    the     requisite   showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed    in   forma     pauperis,      and    dismiss    the   appeal.      We

dispense      with   oral    argument        because    the     facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           DISMISSED

                                         2